Exhibit 10.64

 
Hanoi, _________ __, 2010






DOT VN, INC.








AND






VIETNAM TELECOMMUNICATIONS AND INTERNET, JSC














BUSINESS CO-OPERATION AGREEMENT





























--------------------------------------------------------------------------------


 
CONTENTS
 

   
Page
     
PART I
 
1
   
LEGAL BASIS AND PARTIES
1
     
PART II
 
2
     
PRINCIPAL CONTENTS
2
     
Article 1:
Definitions and Interpretation
3
     
Article 2:
Purposes and Scope of Cooperation
5
     
Article 3:
Details of the Project
6
     
Article 4:
Contribution of the Parties
6
     
Article 5:
Rights and Obligations of the Parties
8
     
Article 6:
Conditions Precedent
9
     
Article 7:
Converting Project from Business Cooperation Agreement into Joint Stock Company
9
     
PART III
 
10
   
OPERATIONAL MATTERS
10
   
Article 8:
Structure of Management
10
     
Article 9:
Accounting System
12
     
Article 10:
Bank Accounts
13
     
Article 11:
Fiscal Year
13
     
Article 12:
 Revenues and Joint Expenditures
13
     
Article 13:
Profits, Distribution of Profits and Settlement of Loss
15
     
Article 14:
Financial Statements and Audited Accounts
16
     
Article 15:
Taxes
17
     
Article 16:
Labour Policies
17
     
Article 17:
Force Majeure
18
     
Article 18:
Dispute resolution
18
     
Article 19:
Duration – Effect
18
     
Article 20:
Termination resulting from a Default by a Party
19

 

--------------------------------------------------------------------------------


 
Article 21:
Termination not arising from a Default by a Party
19
     
Article 22:
Termination Procedure
20
     
Article 23:
Confidentiality
21
     
Article 24:
Governing Laws
22
     
Article 25:
Insurance
22
     
Article 26:
Liquidation
22
     
Article 27:
Representations and Covenants
23
     
Article 28:
Notices
23
     
Article 29:
Languages and Copies
24
     
Article 30:
 General Matters
24




--------------------------------------------------------------------------------


 
PART I


LEGAL BASIS AND PARTIES




BASED ON:


(i)
The Law on Investment No.59/2005/QH11 approved by The National Assembly of
Socialist Republic of Vietnam on 29 November 2005;



(ii)
The Law on Information and Technology No.67/2006/QH11 approved by The National
Assembly of Socialist Republic of Vietnam on 29 June 2006;

 

(iii)
Pursuant to the Tax Administration Law No. 78/2006/QH11 November 29, 2006 and
guiding documents;

 

(iv)
Pursuant to Corporate Income Tax Law 14/2008/QH12 June 3, 2008 and other guiding
documents;

 

(v)
Pursuant to Decree 160/2006/ND-CP of December 28, 2006 of the Government
detailing the implementation of some articles of the Ordinance on Foreign
Exchange;



(vi)
Decree No.108/2006/ND-CP of the Government dated 22 October 2006 on providing
guidelines for implementation of a number of article of Law on Investment;



(vii)
Circular No. 186/2010/TT-BTC by the Ministry of Finance issued November 18, 2010
guiding the transfer of profits abroad by foreign institutions, foreign
individuals can profit from the beginning direct investment in Vietnam under the
investment provisions of the Law



(viii)
The result of the negotiation between Parties on cooperating to execute the
INFO.VN project (the “Business”).

 


The Parties to this Business Cooperation Agreement shall comprise:


(A)
Party A:

 
1.
Name: DOT VN, INC. a Delaware corporation, duly established on May 27, 1998 and
validly existing under the laws of the State of Delaware.



 
2.
Registered address:
9449 Balboa Avenue, Suite 114, San Diego, CA 92130

 
Telephone:
8583.571.2007
Fax: 858.571.8497



 
3.
Business Registration Certificate No.: 2899848

 
Date:  05/27/1998

Issued by: Delaware


 
4.
Authorized Representative: Lee Johnson

Position:  President
Nationality: USA
Permanent Address: 9449 Balboa Avenue, Suite 114, San Diego, CA 92130
 
1

--------------------------------------------------------------------------------


 
And


(B)
Party B:

 
 
1.
Name:    VIETNAM TELECOMMUNICATIONS AND INTERNET, JSC, a private joint stock
company duly established under Business License No. 0103016243 dated March 19,
2007 issued by the Hanoi Department of Planning and Investment and validly
existing under the laws of Vietnam.



 
2.
Register address:  134 Kim Ma Street, Ba Dinh District, Hanoi Vietnam.

Telephone:
+84.4.734.3328                                                                        Fax:
+84.4.734.3329


 
3.
Business Registration Certificate No.: 0103016243

Dated: 3/19/2007
Issued by: City of Hanoi


 
4.
Authorized Representative:
Ngoc Anh Ung

Position: General Director
Nationality:                              Vietnamese
Permanent Address: 134 Kim Ma Street, Ba Dinh District, Hanoi Vietnam.




WHEREAS:


(A)
Party A and Party B wish to own, develop, design and operate a web platform for
news, entertainment, an online business directory, social media and electronic
advertising (the “Project”);



(B)
Party A and Party B wish to enter into this Agreement for the purpose of
recording and regulating their relationship and collaboration on the Project.



It is agreed   as follows:




PART II


 
PRINCIPAL CONTENTS



Article 1:
Definitions and Interpretation




2

--------------------------------------------------------------------------------




1.1
Definitions



Unless the context of this Business Cooperation Agreement requires otherwise,
the following terms and expressions shall have the following meanings:


“Adopted Accounting System” means the accounting and reporting systems described
in Article 9.2 and adopted for the purpose of the Business;


“Agreement” means this business cooperation agreement between Party A and Party
B including its amendments as from time to time (if any) which form an integral
part(s) of this Agreement;


“Business” means the business of managing and operating INFO.VN as mutually
agreed by both Parties;


“Business Cooperation Agreement” means the agreement by and between the Parties
which governs the business cooperation, construction, development and operation
of INFO.VN;


“Business Plan” means the business projections and plans mutually agreed by both
Parties as may be amended in accordance with situation of the Party(s) and
Vietnamese market conditions from time to time;


“Chief Accountant” means the chief accountant of the Business appointed by Party
A with the powers and duties as specified in Article 9.1 of this Agreement and
as may be specified under the relevant regulations;


“Dispute” means any question, dispute, controversy, difference or claim arising
out of or relating to this Agreement or the breach, termination or validity
thereof;


“Default” means the occurrence of an event mentioned under Article 20 entitling
a Party to terminate this Agreement;


“Financial Projection” means the financial projections in the Business Plan as
may be amended from time to time as agreed by the Parties;


“Fiscal Year” means the financial year of the Business as described in Article
11;


“Force Majeure Event” means any event or cause beyond the control of a Party
which renders performance of that Party's obligations under the Agreement
impossible temporarily or permanently including, as may be applicable to a
Party's performance under this Agreement, national emergency, war, hostilities,
riot, civil commotion, monetary crisis in any financial market or banking
system, malicious damage, earthquake, flood, fire, plague, epidemic, material
industrial disputes and restrictions on investment or the transfer of funds;
provided that, in the case of the Vietnamese Party, no act or omission of any
State Agency shall operate as a Force Majeure Event in respect of the
obligations of the Vietnamese Party;
 
3

--------------------------------------------------------------------------------


 
“INFO.VN” means the web portal WWW.INFO.VN to be developed jointly by the
Parties  as more particularly described in Article 3 (Details of the Project)


“Joint Account” means any bank account of the Business opened and operated under
the joint signatures of the Parties in accordance with Article 10 of this
Agreement;


“Joint Expenditure” means a joint expenditure listed in Article 12.3 to be
deducted from the Revenue of the Business prior to the allocation of Revenue
between the Parties;


“Laws of Vietnam” means the Law, decrees, decisions, circulars and other
relevant regulations (including all its amendments from time to time) applicable
to, inter alia business co-operations with foreign organizations in Vietnam;


“Licenses” means the any applicable Licensess and/or its amendment (s) as issued
by competent authorities to the Parties with respect of the Business;


“Management Committee” means the body who is responsible to manage the
day-to-day operation of the Business Cooperation Agreement as described in
Article 8.


“MPI” means the Ministry of Planning and Investment of the Socialist Republic of
Vietnam.


“Net Revenue” means Revenue less Joint Expenditure and payable taxes;


“Party” means Party A or Party B individually and "Parties" means Party A and
Party B collectively;


“Project” means the development and operation of INFO.VN through the use of
registry monetization and the execution of the Business by the Agreement, as
more particularly described in Article 3 (Details of the Project);


"Repatriated Profit" means the profit due to non-Vietnamese investors which may
be transferred to foreign countries. Repatriated Profit distributed or legally
obtained from the direct investment activities in Vietnam under the Investment
Law, after full compliance of financial obligations to the State of Vietnam
under existing regulations or such amendments as may be made from time to time.


“Revenues” means the revenues as described in Article 12;


“State Agency” and “State Agencies” means any Government Office, People's
Committee, Ministry, utility authority or body, and any other committee,
council, agency, or body of the Government whose consent, approval, commitment,
involvement or consultation is required for anything or matter referred to in or
contemplated by the Business of this Agreement;


“Term” means the term of this Agreement as described in Article 19;
 
4

--------------------------------------------------------------------------------


 
“Termination Event” means the occurrence of an event as described in Articles
20, 21 of this Agreement which entitles or results in a Party becoming entitled
to terminate this Agreement or which leads to automatic termination;


“USD” or “US$” or “Dollar” means the lawful currency of the United States of
America;


“Vietnam” means the Socialist Republic of Vietnam;


“Vietnamese Dong” or “Dong” or “VND” means the lawful currency of Vietnam;




1.2
Interpretation:



(a)
Any expression which is not specifically defined in this Agreement but is
defined by reference to the Articles shall be construed accordingly;



(b)
Any reference to a statutory provision shall include such provision as from time
to time modified or re-enacted in so far as such modification or re-enactment
applies or is capable of applying to any transaction entered into hereunder;



(c)
Any reference to any document including this Agreement shall include such
document (or this Agreement as the case may be) as from time to time modified,
supplemented or amended;



(d)
Unless otherwise specified or if the context does not permit, references to
clauses and schedules, are to the clauses of and schedules to, this Agreement;
and paragraphs are to the paragraphs of the Schedules of this Agreement;



(e)
The headings are for convenience only and shall not affect the interpretation
hereof.



(f)
Unless the context otherwise requires, references to the singular number shall
include references to the plural number and vice versa and references to natural
persons shall include bodies corporate;



(g)
Every defined term shall whenever used in any of its other grammatical versions,
be construed accordingly; and



(f)
References to party and parties shall be construed as references to a party or
the parties to this Agreement.





Article 2:
Purposes and Scope of Cooperation



2.1
The two Parties agree to co-operate in establishing and operating INFO.VN with
the goal of providing a variety of online services, including but not limited
to, news, entertainment, an online an online business directory, social media
and online advertising.

 
5

--------------------------------------------------------------------------------


 
2.2
Form of co-operation: The parties agree to implement the Project in the form of
a Business Cooperation Agreement between them on the terms and subject to the
conditions set out in this Agreement. The accounting and the overall management
of business activities shall be executed by Party B. In the future, at the
reasonable time, both parties shall carry out necessary procedures as required
by laws of Vietnam in order to convert the Agreement into a joint stock company.
The details of conversion of the Agreement into a joint stock company shall be
discussed between parties.



2.3
The Business shall be conducted so as to achieve positive economic results for
the benefit of the Business and enable each Party to obtained satisfactory
financial return there from.





Article 3:
Details of the Project



Name of the Project
:
Establishment of www.info.vn
Initial Total Investment Capital of the Project
:
US $ 1,000,000 (One Million US Dollars)
Operation term of the Project
:
50 (fifty) years from the date of this Agreement
Progress of the Project
:
-  Expected launch of commercial services on INFO.VN: 3-4 months
-  Expected launch of social network: 7-9 months
Main services of the Project
:
-News and Entertainment;
-Online Business Directory;
-Social Media; and
-Online Advertising

 


Article 4:
Contribution of the Parties



The Parties agree (without prejudice to their other obligations under this
Agreement) that their contribution to the Business Cooperation Agreement shall
be as followings:


4.1
Ratio of Contribution:



Party A shall contribute an estimated amount  of up to US $750,000 (Seven
Hundred Fifty Thousand US Dollars) by equipment, machines, facility construction
expenses, software development and programming, means of operating INFO.VN,
expertise, know-how and working capital to the Business Cooperation Agreement
equivalent to 75% of total Investment Capital.
 
6

--------------------------------------------------------------------------------


 
Party B shall contribute the equivalent of up to US$ 250,000 (Two Hundred Fifty
Thousand US Dollars) by providing staff, businesses Licenses and other
in-country support, equivalent to 25% of total Investment Capital.


However, both Parties agree that to the extent that additional contribution is
required to complete INFO.VN (the “Additional Contribution”) in excess of the
US$ 1,000,000 Initial Total Investment Capital, both Parties shall have the
right to contribute such working capital, equipment, or other reasonable
consideration to maintain their pro rata holding of the total Investment
Capital.  In the event that a party does not invest Additional Contribution,
their pro rata holding shall be adjusted in accordance with percentage of
contribution to the aggregate Investment Capital which includes (i) the
Investment Capital of US$ 1,000,000 (One Million US Dollars); plus (ii) any
Additional Contribution.
 
4.2
Schedule of Contribution:



        4.2.1
Party A:



-  Party A shall be accountable to finance for the procurement of the following
items which shall be included in 75% of total Investment Capital:


 
(i)
INFO.VN Software Design and Development Fees including but not limited to fees
for creation of User Interface, Database development, and any related
applications;



 
(ii)
INFO.VN Hardware and Equipment Costs including but not limited to servers, data
center equipment, network equipment and hosting facility costs;



 
(iii)
Expenses of operating INFO.VN (management expenses, salary, employment
expenses…);



 
(iv)
All fees and expenses relating to training and transfer technology [if any];



 
(v)
Vehicles used for network operation and management [if any];



 
(vi)
Working capital;



 
(vii)
Office equipments, etc.





        4.2.2
Party B



-  Party B shall contribute its Licenses related to the operation of an internet
news portal as well as provide all staff related to the operation of the
Project.  Such contribution shall be equivalent to 25% of total Investment
Capital.
 
7

--------------------------------------------------------------------------------


 
4.3
Any cash contributed by the Parties shall be deposited in a Joint Account in
Vietnam;



4.4
Any contribution of each Party which is not in form of cash shall be checked and
evaluated based on mutual agreement between parties. In case, parties do not
reach an agreement on valuation of contribution then the parties shall appoint a
company or a professional assessment organization duly registered and operating
in Vietnam or a foreign country to check and evaluate such contribution.



4.5
Ownership of Contributions:



        4.5.1
The Parties agree that all assets described as parts of the party’s contribution
to the Project of this Agreement shall still be owned by the Party who
contributes those assets during the Term;



        4.5.2
The assets to be purchased by the Joint Account of the Project (if required
only) shall be jointly owned by the two Parties as Joint Assets in compliance
with Vietnamese laws. The Joint Assets shall be used solely for this Project.



        4.5.3
The parties agree that upon termination of the Business Cooperation Agreement,
all assets described as parts of a Party’s contribution to the Project shall be
return to such party. Joint Assets (if any) shall be distributed to parties in
accordance with proportion of contribution of each party to the total Investment
Capital.





Article 5:
Rights and Obligations of the Parties



5.1
The Party A shall have the following rights and obligations:



        5.1.1
To be responsible to design INFO.VN;



        5.1.2
To be accountable to finance the procurement of the equipments/facilities in
order to set up and operate INFO.VN pursuant to the requirements of Article 4.1.



        5.1.3
To be responsible for managing and running the process of setting up, building
and completing INFO.VN and promptly report the progress to Party B.



        5.1.4
To be responsible for preparing a Business Plan approved by the Parties;



        5.1.5
To appoint personnel to participate in management of INFO.VN;



        5.1.6
To co-operate with Party B in order to carry out and obtain all necessary
procedure/approval required for purpose of setting up and operating INFO.VN.

 
        5.1.7
To assist Party B in procedure of importing equipments to Custom offices and
other procedures related to the establishment, management and operation of
INFO.VN and contemplated services.



8

--------------------------------------------------------------------------------




5.2
The Party B shall have the following rights and obligations:



        5.2.1
To obtain the necessary Licenses to operate the Project: Party B shall be
responsible for completion of the project profile and other procedures in order
to apply for any applicable Licenses or certificates (costs for this application
procedure shall be calculated as Joint Expenditure);



        5.2.2
To carry out and obtain, with assistance of Party A, all necessary
procedure/approval required for purpose of setting up and operating INFO.VN;



        5.2.3
To participate in making strategy and plan for development of INFO.VN;



        5.2.4
To appoint personnel to participate in management of INFO.VN;

 
        5.2.5
To manage, run and operate INFO.VN in accordance with approved Business Plan;



        5.2.6
To support the execution of Business Plan including but not limited to
advertising and promotions for INFO.VN;



        5.2.7
To co-ordinate with Party A in setting up and operating INFO.VN;



        5.2.8
To be responsible for procedure of importing equipments to Custom offices and
other procedures related to the establishment, management and operation of
INFO.VN and contemplated services.



Article 6:
Conditions Precedent



Notwithstanding any other provisions of this Agreement, the performance of each
Party’s respective obligations under Article 3, 4 and 5 are conditional upon the
fulfillment of the following pre-conditions to the satisfaction of both Parties.


6.1
Party B has provided Party A with a copy of documents required to operate an
online newspaper and provide online advertising services;



6.2
The parties having performed all of the covenants and obligations required to be
performed or caused to be performed by it under this Agreement; and



6.4
Completion of a beta test of the INFO.VN web site.



9

--------------------------------------------------------------------------------




Article 7:
Converting Project from Business Cooperation Agreement into Joint Stock Company



7.1
In accordance with Article 2.2 of this Agreement, both Parties shall take the
proper procedures to convert the Business Cooperation Agreement into a Joint
Stock Company and be willing to cooperate with other partners who desire to
contribute capital into Joint Stock Company for the purpose of enlarging and/or
enhancing the Project’s scale in the future.



7.2
Terms and conditions related to charter capital and management of the Joint
Stock Company shall be changed with agreement between parties in conformity with
the Laws of Vietnam.



7.3
Both Parties shall be founding shareholders of the Joint Stock Company and each
Party shall own shares of the Joint Stock Company in accordance with proportion
of contribution of each party to the charter capital of the Joint Stock Company,
provided however, the share of Party A shall be equal or more than 51% of the
Capital Contribution of the Joint Stock Company.





PART III


OPERATIONAL MATTERS




Article 8:
Structure of Management



8.1
The Parties agree that after obtaining any necessary Licenses from competent
State agencies, the Parties shall set up a Management Committee to decide
general matters relating to this Business Co-operation Agreement.



8.2
Direct management of business activities (day-to-day) relating to this Agreement
upon decisions of Management Committee shall be responsibility of Party A. Party
A shall have authorization and obligation to organize the management
organization including Director, Deputy Director, Chief Accountant and other
members of the Agreement. The competent and responsibility of the Director,
Deputy Director and Chief Accountant shall be regulated by Party A in compliance
with the decision of Management Committee.



8.3
Organization and operation structure of Management Committee:



        8.3.1
Organization Structure:



 
-
Management Committee shall include:
03 (three) members, in which:

 
+
Party A shall appoint:
02 (two) members

 
+
Party B shall appoint:
01 (one) member



 
-
The operation term of Management Committee shall be 50 (fifty) years

 
+
The term of Management Committee’s member shall be 01 (one) year

 
+
Member of Management Committee can be re-appointed for unrestricted number of
terms.

 
10

--------------------------------------------------------------------------------


 
 
-
The Chairperson of Management Committee shall be elected by the members of
Management Committee/ the Parties shall agree on appointment of the Chairperson
of Management Committee. The Chairperson of Management Committee shall be
permanent representative of Management Committee and shall have power and
obligation to conclude contracts relating to activities of this Business
Cooperation Agreement on behalf of the Management Committee.



 
-
The member of Management Committee shall be discharged or removed by a decision
in writing of the person who is entitled to appoint such member. This decision
must be sent to the Chairperson of Management Committee within 05 (five) days
from the date of issuing such decision.



        8.3.2
Operation Structure: All decisions of Management Committee shall be approved by
a majority of Management Committee members.



8.4
Powers and obligations of the Management Committee:



Management Committee shall be responsible for deciding strategic matter in
respect to all activities of INFO.VN including but not limited to the
followings:


 
        8.4.1
To decide business policy, strategy and approve long-term and annual development
plans of the Business Cooperation Agreement;



 
        8.4.2
To decide the plan of annual Revenues and Joint Expenditure of Business
Co-operation Agreement.



 
        8.4.3
To approve accounting reports, financial statement of the Business Cooperation
Agreement and decide the use and distribution of profit in accordance with the
laws of Vietnam;



 
        8.4.4
To appoint an auditing company for the Business Cooperation Agreement;



 
        8.4.5
To decide the conclusion of all contracts between the Business Cooperation
Agreement with any partner;



 
        8.4.6
To supervise, control and replace (as and when needed) the employees of the
Business Cooperation Agreement;



 
        8.4.7
Other rights and obligations as provided in the regulations of Vietnamese laws.

 
8.5
Organization and operating structure of Management Team:



 
-
The Management Team shall include:

 
+
General Director;

 
+
Deputy General Director;

 
+
Chief Accountant; and
  + other executive titles as approved by the Management Committee.

 
11

--------------------------------------------------------------------------------


 
8.6
Powers and obligations of the Management Team



         8.6.1
The Director General shall be the chief executive officer of the Business.  The
Director General shall have general supervision of the affairs of the Business,
and shall perform all other duties as are incident to the office or which are
properly required of the Director General by the Management Committee.



 
The Director General shall be empowered to approve all actions, execute all
documents and take such other action as necessary to operate and manage the
Business and which is deemed within the ordinary course of business.



        8.6.2
The Deputy Director General shall exercise all the functions of the Director
General in the absence or disability of the Director General.  Each Deputy
Director General shall have such powers and discharge such duties as may be
assigned to such officer from time to time by the Management Committee.



        8.6.3
The Chief Accountant shall have the care and custody of all moneys of the
Business and shall keep regular books of account.  The Chief Accountant shall
disburse the funds of the Business in payment of the just demands against the
Business or as may be ordered by the Management Committee in accordance with the
requirements of Article 9.





Article 9:
Accounting System

 
9.1
Accounting System of the Business Cooperation Agreement including Chief
Accountant and accountants (if any) shall be appointed by Party B in compliance
with the regulations of Vietnamese laws. The powers and responsibilities of the
Chief Accountant and accountants (if any) shall be determined by the Director in
accordance with the Laws on accounting of Vietnam and other relevant legal
documents.



9.2
The accounting and reporting system to be adopted and maintained by the Business
Cooperation Agreement and in relation to its financial affairs shall be
established and decided by Party B in conformity with the Vietnamese accounting
principles, standards and practices;



9.3
All books of account shall, subject to Ministry of Finance approval, be entered
and kept in the English and Vietnamese languages and in Vietnamese Dong and/or
United States Dollars. All conversions required for such purpose shall be made
in accordance with the basic exchange rate issued by the State Bank of Vietnam
at the time of transaction;



9.4
All activities relating to Business Cooperation Agreement must be accounted
separately from any other activities of the Parties and kept separately in the
accounting system and accounting record of Party B;



12

--------------------------------------------------------------------------------




Article 10:
Bank Accounts



10.1
The parties shall open a Joint Account for the purpose of Investment
Contribution for the Project (if any) which may be of any nature whether
denominated in Vietnamese or foreign currency and whether current, deposit or
otherwise. Such Joint Account may be at a branch of a foreign bank in Vietnam or
a joint venture bank between a foreign bank and a Vietnamese bank or a
Vietnamese bank as the Parties may agree from time to time;

 
10.2
The Joint Account shall be opened in accordance with the decisions of the
BusinessCooperation Agreement;



USD Account Number:
Opened at:
Address:
Swift Code:
Account Name:


VND Account Number:
Opened at:
Address:
Swift Code:
Account Name:


Party B shall oversee and managed all bank accounts subject to approval of the
Management Committee.


10.3
Party B shall be responsible for receipt of all revenue and payment of all
expenses associated with the operation of INFO.VN, subject to the requirements
of Article 12.2 and 12.3  and shall keep financial records in accordance with
Article 9 and 14;

 
 

Article 11:
Fiscal Year



The Parties shall adopt as the Fiscal Year of the Business the period beginning
on 1 January and ending on 31 December in each year provided, however, that the
first Fiscal Year of the Business shall commence on the date of the Business
Cooperation Agreement and end on the next 31 December and the last Fiscal Year
of the Business shall end on the date of termination of this Agreement.


13

--------------------------------------------------------------------------------




Article 12:
Revenues and Joint Expenditures



12.1
Subject to as provided in this Article, the Parties shall jointly conduct the
business operations and all Revenues generated by the Business shall be booked
in accordance with the Adopted Accounting System.



12.2
Revenues shall mean any and all revenue generated by the Business, including but
not limited to revenues received from:

 
 
-
Revenues generated by the activity of providing product and service



 
-
Revenues generated by finance activity



 
-
Revenues generated by asset liquidation



 
-
Other revenues (if any)

 
12.3  
Joint Expenditures of the Business shall include:

 
 
(a)
operational expenditures of the Business, including but not limited to,
utilities, rent or sales commissions



 
(b)
insurance costs related to the Business



 
(c)
repair and maintenance of equipment, buildings and other assets of the Business
except for supplier’s warranties;



 
(d)
Salaries, benefits and other compensation due to the Employees, excluding
members of the Management Committee, according to the joint salary scale;



 
(e)
interest on any debt incurred by the Parties in connection with the Business;



 
(f)
fees, costs and expenses arising out of bad debt;



 
(g)
import and export taxes, value add tax to be paid for the Business, customs
duties of the Business;



 
(h)
communication expenses of the Business;



 
(i)
costs of office appliances or office supplies;



 
(j)
Legal fees, documentation and consulting fee for obtaining the Licenses and
other professional fees including external consulting and advisory services.



 
(k)
Other miscellaneous Business expenses agreed to be necessary by the Management
Committee.

 
14

--------------------------------------------------------------------------------


 
12.4    
Unless otherwise agreed by the Parties, expenditures or costs arising out of or
in relation to the Business not otherwise listed in Article 12.3 above shall be
borne by the Party incurring such expenditure or cost.

 


Article 13:
Profits, Distribution of Profits and Settlement of Loss

 
13.1
Profits and Distribution of Profits:



Subject to Article 4.1, after payment of all expenses and fulfilling all
financial obligations towards the Government of Vietnam, the Parties shall share
Net Revenues arising out of the Business Cooperation Agreement in proportion to
their respective capital contributions as follows:
 
Parties to the Business Cooperation
 
Distribution ratio
         
Party A
    [75 %]          
Party B
    [25 %]

 
13.2
Repatriated Profits



 
(a)
Party A may at their election transfer annually profits derived from the direct
investment activities in Vietnam to its country of origin at the end of the
fiscal year provided that Party B has complied with all financial obligations to
the State Vietnam under the provisions of law, has filed all the audited
financial statements and settled all declarations of corporate income tax for
the fiscal year directly to the tax administration agency.



 
(b)
Party A may at their election transfer profits abroad upon termination of direct
investment activities in Vietnam provided that Party B has complied with all
financial obligations to the State of Vietnam under the provisions of law, has
filed all the audited financial statements and settlement all declarations of
corporate income tax for the fiscal year directly to the tax administration
agency and fully met obligations under the provisions of the Tax Administration
Law.



 
(c)
Party A authorizes Party B to provide notice of the transfer of profits abroad
in the form submitted to its directly managed tax offices, before making the
transfer of profits abroad for at least 07 working days.

 
15

--------------------------------------------------------------------------------


 
 
(d)
Repatriated Profits due to Party A at the end of the fiscal year from the direct
investment activities shall be based on (i) profit reported on audited financial
statements and/or the declaration of income tax filed by Party B; (ii) plus any
unpaid profits from prior periods; (iii) minus any amounts Party A has committed
to use for reinvestment in Vietnam; (iv) minus any accrued business expenses
related to Party A’s involvement in the Project



 
(e)
Repatriated Profits due to Party A upon termination of investment activities in
Vietnam shall be based on total profits earned in the process of direct
investment in Vietnam; (ii) minus profits used for reinvestment, the profits
were transferred abroad in the course of activities of Party A in Vietnam and
the amounts used for other expenditures of Party A in Vietnam.



 
(f)
Party A may not transfer abroad the profits that are distributed or obtained
from direct investment activities in Vietnam wherein the financial statements
show a profit for the year but reflects accumulated losses after giving effect
to the loss transfer provisions of the Law on Corporate Income Tax.



 
(g)
Accounts received profits transferred abroad by Party A as follows:

 
USD currency account number:

 
Bank:

 
Address:

 
Swift Code:

 
Name of Beneficiary: DOT VN INC.,



 
Party A may at any time change in its sole and absolute discretion.



13.3
Loss Settlement:

 

Subject to Article 4.1, if the annual result of the Business, after being
audited, shows that the Business has made a loss, each Party must incur a part
of loss in proportion with its contribution to the Business Cooperation
Agreement (Party A 75%; Party B 25%).




Article 14:
Financial Statements and Audited Accounts



14.1
Financial statements and accounting records prepared by the Chief Accountant
shall be in conformity with the Adopted Accounting System, and shall reflect and
record the true and fair position of the Business;



14.2
The Chief Account shall provide monthly, quarterly, semi-annual and annual
financial statements and accounting records to the Management Committee for
approval. The Management Committee shall approve the quarterly, semi-annual and
annual records. Upon approval by the Management Committee copies of the
quarterly, semi-annual and annual financial statements and accounting records
shall be provided to the Parties;

 
16

--------------------------------------------------------------------------------


 
14.3
The Chief Accountant shall prepare working capital management plans for review
and approval by the Management Committee;



14.4
As may be required by Vietnamese laws, periodical financial statements and
accounting records for the Business shall be submitted to the competent State
agencies;



14.5
The Chief Accountant will at the end of each Fiscal Year prepare year end
financial statements and accounting records for that year, together with notes
explaining the accounts in reasonable detail, which shall together with the
books of account of the Business be audited by an independent auditor;



14.6
The quarterly financial statements and accounting records prepared by the Chief
Accountant shall be reviewed by an independent auditor in accordance with the
accounting procedures determined by the Management Committee;



14.7
The audited accounts prepared for each Fiscal Year shall be submitted to the
competent State agencies in accordance with relevant Vietnamese regulation;



14.8
The fees of and expenses incurred by the independent auditor shall constitute a
Joint Expenditure.





Article 15:
Taxes



All taxes or other assessments applied to any distribution of Net Revenues or
other payments made in accordance with this Agreement or remittance thereof
shall be the sole responsibility of the Party which has received such
distribution or payment or made such remittance.




Article 16:
Labour Policies



16.1
Party B shall employ all staff and labour (“Employees”) necessary to conduct the
Business;



16.2
The number, qualifications, salary, compensation and expenses of the Employees
necessary to operate the Business efficiently and effectively shall be
determined by the Management Committee;



16.3
The Parties will comply in all respects with the Laws of Vietnam relating to
labour matters affecting Employees;



16.4
The Business shall reimburse Party B for its actual cost to provide Employees to
include, but not limited to, taxes and insurance



17

--------------------------------------------------------------------------------




Article 17:
Force Majeure



17.1
To the extent that a Force Majeure Event shall prevent directly or indirectly
performance by a Party of any of its obligations under this Agreement such
obligation shall be suspended and that Party shall to that extent not be
responsible for any resulting delay, damages or losses in relation to such
performance. This shall be subject to the Party affected taking all reasonable
measures to overcome or circumvent the Force Majeure Event, informing the other
Party immediately the Force Majeure Event comes to its notice and within fifteen
(15) days giving notice to the other Party (supported where appropriate by
confirmation of the relevant authorities at the place of occurrence) with brief
particulars of the Force Majeure Event and the measures being taken to remedy
the same;



17.2
The Parties agree that both Parties shall take appropriate measures to avert or
ameliorate the consequence of a Force Majeure Event;



17.3
If a Force Majeure Event has prevented and continues to prevent implementation
of INFO.VN project or the carrying on of the Business or the greater part of the
Business for a continuous period of more than 90 (ninety) days, then that shall
be a ground for termination of this Agreement pursuant to Article 21 below.





Article 18:
Dispute resolution



18.1
The Parties shall use their best efforts to settle amicably through negotiations
any Dispute;



18.2
If notwithstanding such best efforts any Party considers at any time that a
Dispute exists, which it is not possible to settle amicably through
negotiations, such Party may give a notice of such Dispute (“Notice of Dispute”)
to the other Party and giving brief particulars of the Dispute. If such Dispute
is not settled through further negotiations within thirty (30) days of the date
of service of such Notice of Dispute, it shall be referred to the competent
court of Vietnam;



18.3
The judgment of competent court shall be final and binding upon the Parties and
the losing Party shall pay the costs of the arbitration unless otherwise
determined by the panel.



18.4
During and without prejudice to the court process, this Agreement shall continue
to be performed.





Article 19:
Duration – Effect



19.1
The initial Term of this Agreement, the Business Cooperation Agreement, shall be
for a period of 50 (fifty) years from the effective date of this Agreement;



19.2    
Not later than 06 (six) months before expiration of the Term the Parties will,
unless otherwise agreed between them in writing, agree to extend the Term of
this Agreement for another term of 50 (fifty) years.

 
18

--------------------------------------------------------------------------------


 
Article 20:
Termination resulting from a Default by a Party



If a Party:


20.1
commits a breach of its obligations under this Agreement that has a material
adverse effect on the Business, or the other Party; or



20.2
has an insolvency or bankruptcy order or an order analogous to an insolvency or
bankruptcy order or having a substantially similar effect made against it; or



20.3
is determined by a competent court under Article 18 to have committed or
suffered an event of default as above; or



20.4
fails to comply with a decision issued by the Management Committee within its
competence as regulated in Article 8.4.;



and in the case of a breach capable of remedy, the Party which fails to remedy
the such breach within ninety (90) days of notice in writing to do so by the
non-breaching Party then such non-breaching Party shall (without prejudice to
any other rights or remedies it may have against the defaulting Party) be
entitled at any time to terminate this Agreement.




Article 21:
Termination not arising from a Default by a Party



21.1
If at least one of the following categories of continuing events has occurred
and iscontinuing either Party may give notice to the other Party identifying the
event sodetermined and notifying the other Party that it wishes to terminate
this Agreement:

 
          21.1.1
enactment, application or interpretation of any law in Vietnam the effect of
which is to nationalise or expropriate or enforce disposal of all or any of the
assets of the Business Cooperation Agreement or of a Party or impose a reduction
of a Party' share of the investment capital actually invested or its Revenues
share; or to prevent or render impracticable or significantly more onerous the
performance by a Party of its obligations under this Agreement or to affect
materially and adversely, directly or indirectly, any of the rights or economic
benefits of a Party under this Agreement;



          21.1.2
any changes in circumstance whether of a legal nature or in the viability or
suitability of the terms and conditions of this Agreement, the Business Plan,
Financial Projection which make the continuation of the Business and
implementation of this Agreement economically or legally unfeasible;



          21.1.3
an event occurs which under the Laws of Vietnam entitles a Party to terminate
this Agreement;

 
19

--------------------------------------------------------------------------------


 
          21.1.4
a Force Majeure Event has prevented and continues to prevent implementation of
the Business or the greater part of the Business for a continuous period of more
than 90 (ninety) days;



then the Parties shall within a period of 15 (fifteen) days after such notice is
given commence negotiations and endeavor to resolve the problems arising out of
the causative event. If matters are not resolved to the satisfaction of both
Parties within 30 (thirty) days after notice is given or, if the non-notifying
Party declines to commence negotiations, within the said period of 30 (thirty)
days, then the notifying Party may terminate this Agreement and seek dispute
resolution in accordance with Article 18.


21.2
This Agreement shall terminate automatically on the occurrence of any of the
following events:



          21.2.1
the Parties agree in writing to terminate this Agreement; or



          21.2.2
a judgment is made in accordance with Article 18 of this Agreement which directs
that this Agreement be terminated in circumstances otherwise than after an Event
of Default.





Article 22:
Termination Procedure

 
22.1
In case of early termination pursuant to Article 20 or 21, the Management
Committee shall immediately proceed with the termination procedure



          22.1.1
In the case of termination by default of Party A, all further obligations of
Party B under this Agreement shall thereupon terminate, except that Item 4.5.3,
18, and 23 shall survive and Party B’s right to pursue all legal remedies shall
survive the termination of this Agreement unimpaired. Further, upon default by
Party A, all assets owned by Party A must be removed within 6 months; provided,
however that Party B may, at its election, decide to purchase all assets owned
by Party A at the aggregate fair market value of such assets agreed to by both
parties, as of the date of default, upon written notice to Party A and receipt
by Party A of payment equal to the aggregate fair market value of such assets.
Further, Party B shall be entitled to liquidate damages determined by the
following formula:



(Total Net Profit for the last 12 months)
x    (25%)     x
(the number of months remaining in the Term)
 
12
 



Such amount to be paid to Party B within 12 months of an event of default; and
 
20

--------------------------------------------------------------------------------


 
          22.1.2
In the case of termination by default of the Party B: all further obligations of
Party A under this Agreement shall thereupon terminate, except that Item 4.5.3,
18 and 23 shall survive and Party A’s right to pursue all legal remedies shall
survive the termination of this Agreement unimpaired. Further, upon default by
Party B, all assets owned by Party A may be removed within 6 months; provided,
however that Party A may, at its election, require Party B to purchase all
assets owned by Party A at the aggregate fair market value of such assets agreed
to by both parties, as of the date of default, upon written notice to Party B
and receipt by Party A of payment equal to the aggregate fair market value of
such assets. Further, Party A shall be entitled to liquidate damages determined
by the following formula:



Total Net Profit for the last 12 months)
x     (75%)     x
(the number of months remaining in the Term)
 
12
 



Such amount to be paid to Party A within 12 months of an event of default.


          22.1.3
In the case of termination not arising from a default of a Party: The parties
shall agree the distribution of Project value at the termination moment to each
Party in proportion to its capital contribution by the liquidation in favor of a
Party or a third Party or under other agreement (if any).



          22.1.4
During the term of the Business Cooperation Agreement or at anytime prior to the
effective termination of the Agreement pursuant to Articles 18, 20 or 21 in the
event of a proceeding, claim or lawsuit not arising from a breach by either
Party which results in damages to be paid by the Parties under the decision of a
court of competent jurisdiction, then the Parties shall be responsible for such
damages in proportion to capital contribution of each Party.





Article 23:
Confidentiality



Each Party pledges to make its employees, Management Committee and leaders keep
in confidence any information and not disclose to any third party the details of
the negotiations between the Parties, the content of this Agreement, or any
other documents in relation to the above-mentioned matters and any other
relevant information (confidential information), without obtaining the prior
written consent of the other Party, except to the extent that:


23.1
Such disclosure of such information is legally required or requested by any
Government regulatory agency of each Party; or



23.2
The disclosure of information is made to professional advisers of such Party or
to the personnel or affiliates of that Party provided that such disclosure is
made by way of signing a confidentiality agreement, and those to whom such
disclosure is undertaken to abide by the confidential provisions as set out in
this Agreement; or

 
21

--------------------------------------------------------------------------------


 
23.3
The confidential information disclosed by the disclosing Party belongs to the
public domain.



23.4
Public announcement: Each Party agrees that it will not make public announcement
any of
the discussions in relation to this Agreement, Business Plan or any related
information under any form whether a press release or otherwise without prior
discussion and prior consent in writing of the other Party;



23.5
Confidentiality effect: Despite the fact that this Agreement could be terminated
in any case, the parties agree that the provisions of confidentiality still
remain in effect and have binding value on the Parties for 03 (three) years from
the termination of this Agreement.





Article 24:
Governing Laws



24.1
This Agreement is made and construed in accordance with the Law of the Socialist
Republic of Vietnam;



24.2
Any matters for which this Agreement makes no provision shall be dealt with in
accordance with the Law on Investment and any relevant stipulations of the
Licenses and provisions of the Law of the Socialist Republic of Vietnam shall
apply to the interpretation thereof.





Article 25:
Insurance

 
Insurance policies of the Business Cooperation Agreement on various kinds of
risks shall be purchased from a Vietnamese insurance company and/or a foreign
insurance company permitted to operate in Vietnam. The types, the value and the
term of insurance shall be based on decision of the Management Committee, in
accordance with the practice of similar businesses in other countries and the
practice in Vietnam, and shall be in compliance with the Laws of Vietnam.




Article 26:
Liquidation

 
26.1
Upon the expiration or early termination of the Agreement, the Business
Cooperation Agreement shall appoint a Liquidation Committee and carry out the
procedures for liquidation of the properties of the Business Cooperation
Agreement in compliance with relevant laws. Within at least 30 (thirty) days
prior to expiration of the Agreement or within 30 (thirty) days since the date
of issuance of a decision on early termination of the Agreement, the Management
Committee shall set up the Liquidation Committee and define concrete
responsibilities of the Liquidation Committee. Members of the Liquidation
Committee may be selected from the Business Cooperation Agreement’s staffs or
experts from outside.



26.2
After the full repayment of debts, the residual assets of the Business
Cooperation Agreement, including the residual funds in the depreciation account,
reserve fund, and other funds of the Business Cooperation Agreement, shall be
distributed to the Parties in proportion to their share in the capital
contribution.



26.3
After the completion of the liquidation, the Management Committee shall present
a report on the liquidation and settlement of accounts to the Authorities. The
Business Cooperation
Agreement shall also go through procedures for the cancellation of registration
at local competent authority and return the Licenses for cancellation.



22

--------------------------------------------------------------------------------




Article 27:
Representations and Covenants

 
27.1
Each of the Parties makes the following representations and covenants to the
other Party concerning itself and its participation in this Agreement:

 
          27.1.1
It has the legal capacity and power to enter into this Agreement;



          27.1.2
It has obtain all consents, permits and Licenses, approval and authorizations
necessary to enter into this Agreement;



          27.1.3
This Agreement constitutes lawful, valid and binding obligations enforceable
against it in accordance with the terms and conditions of this Agreement;



          27.1.4
It will develop, maintain and operate the Business Cooperation Agreement in
accordance with the Laws of Vietnam and within the requirements of Vietnam
national security;



          27.1.5
It will act diligently, in good faith and honestly in performing its
responsibilities and discharging its obligation hereunder;



          27.1.6
It shall fulfill all of its financial obligations to the Government in
accordance with the Law on Investment and other laws of Vietnam, as stipulated
in this Agreement and the Licenses, and



          27.1.7
Each Party shall not be liable to discharge the other Party’s obligation;



          27.1.8
Each Party and its affiliates shall fully perform its obligation on contribution
of investment capital to the Business as described in Article 4 subject to the
terms and conditions in the Agreement.

 
27.2
If any above representation and covenants are false or inaccurate in any
respect, it will constitute a breach by that Party of this Agreement to the
extent that it has a material adverse effect on the Business Cooperation
Agreement.



23

--------------------------------------------------------------------------------




Article 28:
Notices

 
28.1
Notice to a Party and to a member of the Management Committee must be given in
writing and must be delivered by hand or sent by  registered or guaranteed mail
for domestic delivery or by internationally recognized express mail service
company for internationally delivery or by facsimile transmission to its or his
legal address.



28.2
The legal address for each Party is its legal address and address for receiving
notices and fax number given in Part I of this Agreement or such other legal
address and fax number of which the Party shall have given notice in accordance
with this Article to the other Parties and which it shall have registered with
MPI.



28.3
The legal address for a member of the Management Committee shall be his/her
address for receiving notices and fax number of which notice shall have been
given to all the Parties in accordance with this Article.



28.4
Any notice shall be deemed to have been given on the day of delivery by hand or
acknowledged facsimile transmission or on the date of receipt if sent by
registered or guaranteed mail or internationally recognized express mail service
company unless in any such case that day is a non-working day including a Sunday
or a public holiday in the country of the receiver in which case the notice
shall be deemed to have been given on the next working day.

 
 

Article 29:
Languages and Copies



29.1
Languages: This Agreement is made in two languages of equal validity, English
and Vietnamese. In the event that there is any misunderstanding between the
English version and the Vietnamese version, the Parties agree to refer to the
English version.



29.2
This Agreement shall be made in four originals of equal validity, in English and
in Vietnamese.





Article 30:
General Matters



30.1
This Agreement constitutes the entire agreement and understanding of the Parties
in relation to the subject matter thereof and supersedes all previous
understandings between them whether written or oral which are hereby declared to
be null and avoid.



30.2
No amendment or variation of/or supplement to this Agreement shall be valid
unless it is in writing and signed by or on behalf of each of the Parties hereto
and (where such approval is required) approved by relevant State agencies.



30.3
No provision of this Agreement will be considered waived unless the waiver is in
writing and signed on behalf of the person waiving the provision and approval
from the other party.



30.4
Save as expressly provided to the contrary, the rights and remedies provided
under this Agreement are cumulative and not exclusive of any rights and remedies
provided by law.

 
24

--------------------------------------------------------------------------------


 
30.5
Where no time is specified in this Agreement within which any obligation shall
be performed, such obligation shall be performed without unreasonable delay.



30.6
If any further document is necessary, each Party undertakes that it will
promptly and duly execute, sign, perfect and deliver (and if required register)
every such further document as in the reasonable opinion of the other Party may
be required for the purpose of more effectively carrying out the intent and
purpose of this Agreement, the Business Plan and Financial Projection.



30.7
This is commercial Agreement between the Parties, in a legal action between the
Parties (including in any arbitration, pursuant to Article 18 above) no Party
will raise the defense that it cannot be sued by the other Party because it is
government owned or because the Agreement is a government Agreement. Each Party
waives any immunity or privilege to which it may be entitled.



30.8
Any obligation herein expressed or implied to obtain approval, Licenses or
permit of relevant State agencies shall remain in force for so long only as such
approval, Licenses or permit shall be required by the Law of Vietnam.



30.9
If any provision of this Agreement shall be held invalid or unenforceable, the
same shall not in any way whatsoever affects the enforceability or validity of
the remainder of this Agreement.

 
25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the legal representatives of Parties signed and sealed this
Agreement on the date mentioned at the beginning:


FOR AND ON BEHALF OF
   
FOR AND ON BEHALF OF
       
DOT VN, INC.
    VIETNAM TELECOMMUNICATIONS AND INTERNET, JSC                    
/s/ Lee Johnson
   
/s/ Ngoc Anh Ung
 
Name:  Mr. Lee Johnson
   
Name: Ms. Ngoc Anh Ung
 
Position:  President
   
Position: General Director
 

 
26

--------------------------------------------------------------------------------


 